United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2555
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
John Ellis Brave Bird,                 *
                                       *        [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                         Submitted: January 7, 2003

                              Filed: January 10, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, MURPHY, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       John Brave Bird appeals the sentence imposed by the district court1 upon
revocation of his supervised release. In 1998 Mr. Brave Bird was sentenced to
30 months imprisonment and 3 years supervised release for violating 18 U.S.C.
§§ 1153, 2243(a), and 2246(2)(A). In May 2002, while he was serving his supervised
release (after release from custody on a prior revocation sentence), Mr. Brave Bird



      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
admitted that he had violated a release condition. The district court revoked
Mr. Brave Bird’s supervised release and sentenced him to 12 months imprisonment.

      On appeal, Mr. Brave Bird argues that the district court abused its discretion
by imposing a prison sentence at the top of the recommended Guidelines range. After
careful review of the record, we find that the 12-month sentence was within the limits
of 18 U.S.C. § 3583(e)(3) and was not an abuse of discretion. Cf. United States v.
Shaw, 180 F.3d 920, 922-23 (8th Cir. 1999) (per curiam) (where Guidelines
recommended revocation range of 3-9 months, district court did not abuse discretion
in imposing 24-month prison sentence in light of nature of violations, including
repeated failure to submit urine specimens, and court’s expressed desire to ensure
defendant would receive intensive treatment in structured environment).

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-